Citation Nr: 1028466	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD), prior to 
April 20, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the evidence indicates that the Veteran 
stopped working reportedly due to service-connected disabilities.  
See VA examination report of May 2001 and claim for total 
disability rating based on individual unemployability filed in 
January 2005.  As the issue of entitlement to a total disability 
evaluation based on service-connected disabilities (TDIU) has 
been raised, and as the Veteran is currently rated as totally 
disabled only from April 20, 2004, the TDIU issue is referred 
back to the RO for the appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a rating decision dated in January 2003, the RO continued the 
50 percent rating that was assigned to the Veteran's service-
connected PTSD.  The Veteran was notified of this decision in 
February 2003.  He filed a claim for increase on April 20, 2004.  
In November 2004, the RO increased the service-connected PTSD 
rating from 50 percent disabling to 70 percent disabling from 
April 20, 2004.  In June 2005, the RO increased the disability 
rating to 100 percent disabling from April 20, 2004, the date of 
receipt of claim.  The Veteran appealed seeking back pay on the 
basis that he did file an appeal in April 2003 and therefore his 
claim for an increased rating remained pending.  

With respect to the finality of the January 2003 rating decision, 
the Board notes that when new and material evidence pursuant to 
38 C.F.R. § 3.156 (b) is received prior to the expiration of the 
appeal period, the compliant evidence abates the finality of a 
prior decision and tolls the time for filing an appeal until a 
new decision has been issued.  38 C.F.R. § 3.156 (2009); see also 
Muehl v. West, 13 Vet. App. 159 (1999).  Moreover, in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  A VA medical 
record dated in March 2003, which indicated the Veteran was 
admitted for inpatient treatment as a result of feeling suicidal 
and depressed, was received by the RO in April 2004.  Since this 
record was in existence before the expiration of the appeal 
period and as it shows a severity of symptoms such that inpatient 
treatment was deemed warranted, the evidence is new and material 
and the January 2003 rating decision is not considered final.  

Moreover, since the RO did not consider this evidence when 
establishing the ratings and effective date, the case must be 
remanded to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).

The evidence shows that the Veteran received treatment from VA 
since October 2000.  Since the claims file is being returned, the 
RO should ensure that VA mental health records dating to May 2004 
are associated with the claims folder, particularly mental health 
records dating from August 2002 to March 2003.  See Bell.

In addition, the Board notes that the RO informed the Veteran in 
the statement of the case that he submitted a statement on July 
31, 2002, stating that he wished to dismiss his appeal of the 50 
percent evaluation for PTSD and reopen the claim.  In the 
substantive appeal, the Veteran disputed that he filed such a 
statement and asked that a copy be provided to him.  On remand, 
the RO should provide him with a copy of the statement and 
provide him with the criteria for substantive appeals set forth 
in 38 C.F.R. § 20.202 (A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically identify 
the issues appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination, or 
determinations, being appealed. To the extent feasible, the 
argument should be related to specific items in the Statement of 
the Case and any prior Supplemental Statements of the Case. The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but 
the Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of the 
Case or a Supplemental Statement of the Case which is not 
specifically contested. Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs to 
take to perfect an appeal. )

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Associate with the claims folder VA 
mental health treatment records dating 
to May 2004, particularly records 
dating from August 2002 to March 2003.  
If no further treatment records exist, 
the claims file should be documented 
accordingly.  

2.  Provide the Veteran with a copy of a 
statement that was submitted to the RO 
on July 31, 2002, as the Veteran 
requested in his May 2006 substantive 
appeal.

3.  After any further development deemed 
warranted, readjudicate the issue of 
whether a rating in excess of 50 percent 
for PTSD is warranted prior to April 20, 
2004.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
which includes 38 C.F.R. § 20.202, 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


